[Cite as State v. St. Thomas, 2018-Ohio-817.]



                            STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )            CASE NO. 17 MA 0147
V.                                               )
                                                 )                   OPINION
DWAYNE ST. THOMAS,                               )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 2014 CR 873

JUDGMENT:                                        Affirmed.

APPEARANCES:
For Plaintiff-Appellee                           Attorney Paul Gains
                                                 Prosecuting Attorney
                                                 Attorney Ralph Rivera
                                                 Assistant Prosecutor
                                                 21 West Boardman Street, 6th floor
                                                 Youngstown, Ohio 44503-1426

For Defendant-Appellant                          Dwayne St. Thomas PRO-SE
                                                 A674-440
                                                 P.O. Box 8000
                                                 Conneaut, Ohio 44030


JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                 Dated: February 27, 2018
[Cite as State v. St. Thomas, 2018-Ohio-817.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Dwayne St. Thomas, appeals from a Mahoning
County Common Pleas Court judgment denying his request for jail-time credit.
        {¶2}     On August 21, 2014, a Mahoning County Grand Jury indicted appellant
on one count of trafficking in cocaine, a first-degree felony in violation of R.C.
2925.03(A)(1)(C)(4)(f); one count of trafficking in heroin, a second-degree felony in
violation of R.C. 2925.03(A)(1)(C)(6)(d); and two counts of trafficking in heroin, first-
degree felonies in violation of R.C. 2925.03(A)(1)(C)(6)(e). Appellant initially entered
a not guilty plea.
        {¶3}     On August 28, 2015, appellant changed his plea and entered a guilty
plea to the charges. The trial court held a sentencing hearing on October 20, 2015.
It sentenced appellant to three years on each of the four counts to be served
concurrently for a total sentence of three years in prison. The court also ordered
appellant’s sentence to run concurrently with his sentence in another case (2015 CR
175). Additionally, the court granted appellant 547 days of jail-time credit along with
future custody days while he awaited transport to prison.
        {¶4}     On April 24, 2017, appellant, acting pro se, filed a motion for additional
jail-time credit. In his motion, he argued that the Ohio Department of Rehabilitation
and Correction (ODRC) only gave him credit for 255 days despite the trial court’s
order that he was entitled to a credit of 547 days. Appellant requested credit for the
balance of the days. He asserted he was entitled to 316 more days of credit. The
trial court overruled appellant’s motion.
        {¶5}     Appellant filed a timely notice of appeal on October 16, 2017.
Appellant, still acting pro se, now raises a single assignment of error.
        {¶6}     Appellant’s assignment of error states:

        THE TRIAL COURT ERRED WHEN IT ABUSED ITS DISCRETION
        WHEN IT DENIED THE APPELLANT'S MOTION FOR JAIL-TIME
        CREDIT PURSUANT TO FUGATE AND CACCAMO.

        {¶7}     Appellant’s argument here is two-fold.      First, appellant asserts the
                                                                                 -2-


ODRC did not credit him with the 547 days the trial court found he was entitled to.
Instead, he asserts the ODRC only gave him credit for 255 days.
       {¶8}   In State v. Slager, 10th Dist. No. 11AP-794, 2012-Ohio-3584, the Tenth
District addressed the appellant’s argument as to whether ODRC correctly credited
his jail-time credit in conformity with the trial court's judgment. The court determined:

              The proper method to make such a request, however, is not the
       filing of a post-conviction motion in the underlying criminal action-
       litigation to which the ODRC is not a party. Rather, the proper method
       would be the filing of an original action. See State v. Berger, 170 Ohio
       App.3d 8, 11 (1984) ( “mandamus, rather than a motion in the trial court
       for credit for time served, is the proper remedy for enforcing a * * * right
       to have [a] sentence reduced by crediting time served prior to
       conviction.”) We note that this court has previously considered and
       resolved   mandamus      actions   in   which   prisoners    have   sought
       extraordinary writs of mandamus compelling state prison officials to
       recognize jail-time credit consistent with a court's entry. State ex rel.
       Green v. Money, 10th Dist. No. 03AP-7, 2003-Ohio-4572.
              In order to obtain a writ of mandamus, appellant would be
       required to demonstrate that: (1) he has a clear legal right to the relief
       prayed for; (2) that the respondent is under a clear legal duty to perform
       the act requested; and (3) that the relator has no plain and adequate
       remedy in the ordinary course of law. State ex rel. Thompson v. Ohio
       Adult Parole Auth., 10th Dist. No. 10AP-24, 2011-Ohio-429, ¶ 23, citing
       State ex rel. Berger v. McMonagle, 6 Ohio St. 3d 28, 29 (1983). In this
       instance, appellant filed a motion for jail-time credit. In so doing, he has
       not demonstrated any of the criteria necessary for a court to consider
       whether appellant's request is warranted, nor has he named ODRC as
       a party. With this in mind, we cannot say the trial court erred in denying
       the motion, but the reasons for this conclusion differ from the reasons
                                                                                  -3-


         articulated by the trial court and argued by the state.
Id. at ¶¶ 16-17; (Footnotes omitted).

         {¶9}   We reach the same conclusion here. The proper method for appellant
to challenge the ODRC’s implementation of the trial court’s jail-time credit is by way
of a mandamus action naming the ODRC as a party.
         {¶10} Appellant’s second argument is that the trial court did not properly
determine his jail-time credit. Appellant argues that he was held in the Mahoning
County Jail from the date of his arrest (September 3, 2014) until he was transferred
to prison on November 13, 2015. He claims that he was held in jail on charges in a
case other than the case at bar but that he is still entitled to jail-time credit for those
days.     Appellant requests that we remand this matter to the trial court with
instructions to recalculate his jail-time credit.
         {¶11} Interestingly, appellant claims he is entitled to credit from September 3,
2014 until November 13, 2015. This would be a credit of 437 days. The trial court
gave him a credit of 547 days, plus credit for any additional days he spent in jail
awaiting transfer to prison. So it is curious why appellant would raise this as an
issue.
         {¶12} Moreover, appellant never filed a direct appeal from the trial court’s
sentencing judgment entry. “While a defendant may challenge mathematical errors
in calculating jail-time credit by filing a motion for correction with the trial court, and
then by appealing the resulting judgment, the proper vehicle for challenging legal
errors in the imposition of jail-time credit is via a direct appeal from the sentencing
entry.” State v. Mason, 7th Dist. No. 10 CO 20, 2011-Ohio-3167, ¶ 13, citing State v.
Parsons, 10th Dist. No. 03AP-1176, 2005-Ohio-457, at ¶¶ 7-8. Because appellant
failed to raise the issue of whether the trial court made a legal error in imposing jail-
time credit in a direct appeal, he cannot now raise this issue. See Id.
         {¶13} Accordingly, appellant's sole assignment of error is without merit and is
overruled.
         {¶14} For the reasons stated above, the trial court’s judgment is hereby
                        -4-


affirmed.

Waite, J., concurs

Robb, P., J., concurs